Name: Commission Implementing Regulation (EU) 2016/1047 of 28 June 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: tariff policy
 Date Published: nan

 29.6.2016 EN Official Journal of the European Union L 170/36 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1047 of 28 June 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular points (b) and (d) of Article 9(1) thereof, Whereas: (1) Regulation (EEC) No 2658/87 established a goods nomenclature (hereinafter referred to as the Combined Nomenclature or the CN) to meet, at one and the same time, the requirements of the Common Customs Tariff, the external trade statistics of the Union, and other Union policies concerning the importation or exportation of goods. (2) Council Decision (EU) 2016/971 (2) provides for an elimination or a reduction of customs duties for a certain number of products. In order to implement the measures provided for in that Decision in the Combined Nomenclature, it is necessary to identify the products concerned through CN codes. Where existing CN codes regroup a wider group of products than those affected by the elimination or reduction of customs duties, the duty free treatment or duty reduction should be granted only to the products listed in the Decision. (3) Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly. (4) Since Decision (EU) 2016/971 enters into force on 1 July 2016, this Regulation should enter into force as a matter of urgency and apply from the date of entry into force of the Decision. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 July 2016. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 7.9.1987, p. 1. (2) Council Decision (EU) 2016/971 of 17 June 2016 on the conclusion, on behalf of the European Union, of an agreement in the form of a Declaration on the expansion of Trade in Information Technology Products (ITA) (OJ L 161, 18.6.2016, p. 2). ANNEX Annex I to Regulation (EEC) No 2658/87 is amended as follows: (a) in Part One, in Section II, the following point G is added: G. Duty-Free Treatment of Multi-component integrated circuits (MCOs): 1. Relief from customs duty applies to Multi-component integrated circuits (MCOs), which are defined as: a combination of one or more monolithic, hybrid, or multi-chip integrated circuits with at least one of the following components: silicon-based sensors, actuators, oscillators, resonators or combinations thereof, or components performing the functions of articles classifiable under heading 8532, 8533, 8541, or inductors classifiable under heading 8504, formed to all intents and purposes indivisibly into a single body like an integrated circuit, as a component of a kind used for assembly onto a printed circuit board (PCB) or other carrier, through the connecting of pins, leads, balls, lands, bumps, or pads. For the purpose of this definition in the previous subparagraph: 1. Components may be discrete, manufactured independently then assembled onto the rest of the MCO, or integrated into other components. 2. Silicon based means built on a silicon substrate, or made of silicon materials, or manufactured onto integrated circuit die. 3. (a) Silicon based sensors consist of microelectronic or mechanical structures that are created in the mass or on the surface of a semiconductor and that have the function of detecting physical or chemical quantities and transducing these into electric signals, caused by resulting variations in electric properties or displacement of a mechanical structure. Physical or chemical quantities relates to real world phenomena, such as pressure, acoustic waves, acceleration, vibration, movement, orientation, strain, magnetic field strength, electric field strength, light, radioactivity, humidity, flow, chemicals concentration, etc. (b) Silicon based actuators consist of microelectronic and mechanical structures that are created in the mass or on the surface of a semiconductor and that have the function of converting electrical signals into physical movement. (c) Silicon based resonators are components that consist of microelectronic or mechanical structures that are created in the mass or on the surface of a semiconductor and have the function of generating a mechanical or electrical oscillation of a predefined frequency that depends on the physical geometry of these structures in response to an external input. (d) Silicon based oscillators are active components that consist of microelectronic or mechanical structures that are created in the mass or on the surface of a semiconductor and that have the function of generating a mechanical or electrical oscillation of a predefined frequency that depends on the physical geometry of these structures. 2. Goods eligible for relief from customs duty referred to in paragraph 1 may fall within the following CN subheadings: 8422 90 10, 8422 90 90, 8431 20 00, 8443 91 10, 8450 90 00, 8466 10 31, 8466 10 38, 8466 20 20, 8466 20 91, 8466 20 98, 8466 91 20, 8466 91 95, 8466 92 20, 8466 92 80, 8466 93 30, 8466 93 70, 8466 94 00, 8476 90 00, 8504 90 11, 8504 90 18, 8504 90 99, 8518 90 00, 8522 90 49, 8522 90 80, 8529 10 11, 8529 10 31, 8529 10 39, 8529 10 65, 8529 10 80, 8529 90 65, 8529 90 92, 8529 90 97, 8530 90 00, 8535 10 00, 8535 21 00, 8535 29 00, 8535 30 10, 8535 30 90, 8535 40 00, 8535 90 00, 8536 10 10, 8536 10 50, 8536 10 90, 8536 20 10, 8536 20 90, 8536 30 10, 8536 30 30, 8536 30 90, 8536 41 10, 8536 41 90, 8536 49 00, 8536 50 11, 8536 50 15, 8536 50 19, 8536 50 80, 8536 61 10, 8536 61 90, 8536 69 90, 8536 70 00, 8536 90 01, 8536 90 85, 8537 10 10, 8537 10 91, 8537 10 99, 8537 20 91, 8537 20 99, 8538 10 00, 8538 90 11, 8538 90 19, 8538 90 91, 8538 90 99, 8548 90 90, 9025 90 00, 9027 90 10, 9027 90 80, 9030 90 85, 9032 10 20, 9032 10 81, 9032 10 89, 9032 20 00, 9032 89 00, 9032 90 00, 9033 00 00, 9114 90 00, 9305 10 00, 9305 20 00, 9305 99 00, 9306 21 00, 9306 29 00, 9306 30 10, 9306 30 30, 9306 30 90, 9306 90 10, 9306 90 90, 3. Upon presentation of the customs declaration for release for free circulation of MCOs to the customs authorities of a Member State, the declarant shall indicate the code Y035 in box 44 of the SAD (Regulation (EU) 341/2016 (Annex 9)). (b) Part Two is amended as follows: (1) the rows concerning CN codes 3215 to 3215 90 00 are replaced by the following: 3215 Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid:   Printing ink: 3215 11 00   Black 6,5 (1)  3215 19 00   Other 6,5 (3)  3215 90 00  Other 6,5 (5)  (2) the row concerning CN code 3506 91 00 is replaced by the following: 3506 91 00   Adhesives based on polymers of headings 3901 to 3913 or on rubber 6,5 (7)  (3) the row concerning CN code 3701 30 00 is replaced by the following: 3701 30 00  Other plates and film, with any side exceeding 255 mm 4,9 m2 (4) the row concerning CN code 3701 99 00 is replaced by the following: 3701 99 00   Other 4,9  (5) the rows concerning CN codes 3705 90 10 and 3705 90 90 are replaced by the following: 3705 90 10   Microfilms Free  3705 90 90   Other Free  (6) the rows concerning CN codes 3707 90 20 and 3707 90 90 are replaced by the following: 3707 90 20   Developers and fixers 4,5 (8)  3707 90 90   Other Free  (7) the rows concerning CN codes 3907 99 to 3907 99 90 are replaced by the following: 3907 99   Other: 3907 99 10    Poly(ethylene naphthalene-2,6-dicarboxylate) Free  3907 99 90    Other 6,5 (9)  (8) the row concerning CN code 3919 90 00 is replaced by the following: 3919 90 00  Other 6,5 (11)  (9) the row concerning CN code 3923 10 00 is replaced by the following: 3923 10 00  Boxes, cases, crates and similar articles 6,5 (13)  (10) the row concerning CN code 5911 90 90 is replaced by the following: 5911 90 90   Other 6 (15)  (11) the rows concerning CN codes 8414 10 to 8414 10 89 are replaced by the following: 8414 10  Vacuum pumps: 8414 10 20   For use in semiconductor production Free p/st   Other: 8414 10 25    Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps 1,7 (17) p/st    Other: 8414 10 81     Diffusion pumps, cryopumps and adsorption pumps 1,7 (17) p/st 8414 10 89     Other 1,7 (17) p/st (12) the rows concerning CN codes 8414 59 to 8414 59 80 are replaced by the following: 8414 59   Other: 8414 59 20    Axial fans 2,3 (18) p/st 8414 59 40    Centrifugal fans 2,3 (18) p/st 8414 59 80    Other 2,3 (18) p/st (13) the row concerning CN code 8419 50 00 is replaced by the following: 8419 50 00  Heat-exchange units 1,7 (19)  (14) the rows concerning CN codes 8420 10 to 8420 10 80 are replaced by the following: 8420 10  Calendering or other rolling machines: 8420 10 10   Of a kind used in the textile industry 1,7  8420 10 30   Of a kind used in the paper industry 1,7  8420 10 80   Other 1,7 (21)  (15) the row concerning CN code 8421 29 00 is replaced by the following: 8421 29 00   Other 1,7 (23)  (16) the rows concerning CN codes 8421 39 to 8421 39 80 are replaced by the following: 8421 39   Other: 8421 39 20    Machinery and apparatus for filtering or purifying air 1,7 (25)     Machinery and apparatus for filtering or purifying other gases: 8421 39 60     By a catalytic process 1,7 (25)  8421 39 80     Other 1,7 (25)  (17) the row concerning CN code 8421 99 00 is replaced by the following: 8421 99 00   Other 1,7 (29)  (18) the row concerning CN code 8423 20 00 is replaced by: 8423 20 00  Scales for continuous weighing of goods on conveyors 1,7 (31) p/st (19) the rows concerning CN codes 8423 30 00 to 8423 90 00 are replaced by the following: 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales 1,7 (33) p/st  Other weighing machinery: 8423 81   Having a maximum weighing capacity not exceeding 30 kg: 8423 81 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 (35) p/st 8423 81 30    Machinery for weighing and labelling pre-packaged goods 1,7 (35) p/st 8423 81 50    Shop scales 1,7 (35) p/st 8423 81 90    Other 1,7 (35) p/st 8423 82   Having a maximum weighing capacity exceeding 30 kg but not exceeding 5 000 kg: 8423 82 10    Check weighers and automatic control machines operating by reference to a pre-determined weight 1,7 (40) p/st 8423 82 90    Other 1,7 (40) p/st 8423 89 00   Other 1,7 (43) p/st 8423 90 00  Weighing machine weights of all kinds; parts of weighing machinery 1,7 (45)  (20) the rows concerning CN codes 8424 89 00 to 8424 90 00 and replace by: 8424 89 00   Other 1,7 (47)  8424 90 00  Parts 1,7 (50)  (21) the rows concerning CN codes 8442 30 to 8442 50 80 are replaced by the following: 8442 30  Machinery, apparatus and equipment: 8442 30 10   Phototypesetting and composing machines Free p/st   Other: 8442 30 91    For typefounding and typesetting (for example, linotypes, monotypes, intertypes), with or without founding devices Free p/st 8442 30 99    Other Free  8442 40 00  Parts of the foregoing machinery, apparatus or equipment Free  8442 50  Plates, cylinders and other printing components; plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished): 8442 50 20   With printing image Free  8442 50 80   Other Free  (22) the rows concerning CN codes 8443 31 to 8443 99 90 are replaced by the following: 8443 31   Machines which perform two or more of the functions of printing, copying or facsimile transmission, capable of connecting to an automatic data-processing machine or to a network: 8443 31 20    Machines having digital copying as principal function, where the copying is performed by scanning the original and printing the copies by means of an electrostatic print engine Free p/st 8443 31 80    Other Free p/st 8443 32   Other, capable of connecting to an automatic data-processing machine or to a network: 8443 32 10    Printers Free p/st 8443 32 30    Facsimile machines Free p/st    Other: 8443 32 91     Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine Free p/st 8443 32 93     Other machines performing a copying function incorporating an optical system Free p/st 8443 32 99     Other Free p/st 8443 39   Other: 8443 39 10    Machines performing a copying function by scanning the original and printing the copies by means of an electrostatic print engine Free p/st    Other copying machines: 8443 39 31     Incorporating an optical system Free p/st 8443 39 39     Other Free p/st 8443 39 90    Other Free p/st  Parts and accessories: 8443 91   Parts and accessories of printing machinery used for printing by means of plates, cylinders and other printing components of heading 8442 : 8443 91 10    Of apparatus of subheading 8443 19 40 (1) Free     Other: 8443 91 91     Of cast iron or cast steel Free  8443 91 99     Other Free  8443 99   Other: 8443 99 10    Electronic assemblies Free  8443 99 90    Other Free  (23) the row concerning CN code 8456 10 00 is replaced by the following: 8456 10 00  Operated by laser or other light or photon beam processes 4,5 (51) p/st (24) the rows concerning CN codes 8466 93, 8466 93 30 and 8466 93 70 are replaced by the following: 8466 93   For machines of headings 8456 to 8461 : 8466 93 30    For machines of subheading 8456 90 20 1,7  8466 93 70    Other 1,2 (54)  (25) the row concerning CN code 8472 10 00 is replaced by the following: 8472 10 00  Duplicating machines 1,5 p/st (26) the rows concerning CN codes 8472 90 to 8472 90 70 are replaced by the following: 8472 90  Other: 8472 90 10   Coin-sorting, coin-counting or coin-wrapping machines 1,7 p/st 8472 90 30   Automatic teller machines Free p/st 8472 90 70   Other 1,7  (27) the row concerning CN code 8473 10 19 is replaced by the following: 8473 10 19    Other Free  (28) the row concerning CN code 8473 40 18 is replaced by the following: 8473 40 18    Other Free  (29) the row concerning CN code 8475 21 00 is replaced by the following: 8475 21 00   Machines for making optical fibres and preforms thereof Free  (30) the row concerning CN code 8475 90 00 is replaced by the following: 8475 90 00  Parts 1,7 (140)  (31) the rows concerning CN codes 8476 89 00 and 8476 90 00 are replaced by the following: 8476 89 00   Other 1,7 (57) p/st 8476 90 00  Parts 1,7 (59)  (32) the rows concerning CN codes 8479 89 to 8479 90 80 are replaced by the following: 8479 89   Other: 8479 89 30    Mobile hydraulic-powered mine roof supports 1,7  8479 89 60    Central greasing systems 1,7  8479 89 97    Other 1,7 (61)  8479 90  Parts: 8479 90 20   Of cast iron or cast steel 1,7  8479 90 80   Other 1,7 (63)  (33) the rows concerning CN codes 8486 20 to 8486 30 90 are replaced by the following: 8486 20  Machines and apparatus for the manufacture of semiconductor devices or of electronic integrated circuits: 8486 20 10   Machine-tools operated by ultrasonic processes Free p/st 8486 20 90   Other Free  8486 30  Machines and apparatus for the manufacture of flat panel displays: Free  8486 30 10   Apparatus for chemical vapour deposition on liquid crystal devices (LCD) substrates Free  8486 30 30   Apparatus for dry-etching patterns on liquid crystal devices (LCD) substrates Free  8486 30 50   Apparatus for physical deposition by sputtering on liquid crystal devices (LCD) substrates Free  8486 30 90   Other Free  (34) the rows concerning CN codes 8486 90 to 8486 90 90 are replaced by the following: 8486 90  Parts and accessories: 8486 90 10   Tool holders and self-opening dieheads; workholders Free    Other: 8486 90 20    Parts of spinners for coating photographic emulsions on liquid crystal devices (LCD) substrates Free  8486 90 30    Parts of deflash machines for cleaning the metal leads of semiconductor packages prior to the electroplating process Free  8486 90 40    Parts of apparatus for physical deposition by sputtering on liquid crystal devices (LCD) substrates Free  8486 90 50    Parts and accessories for apparatus for dry-etching patterns on liquid crystal devices (LCD) substrates Free  8486 90 60    Parts and accessories for apparatus for chemical vapour deposition on liquid crystal devices (LCD) substrates Free  8486 90 70    Parts and accessories for machine-tools operated by ultrasonic processes Free  8486 90 90    Other Free  (35) the rows concerning CN codes 8504 40 55 to 8504 90 99 are replaced by the following: 8504 40 55    Accumulator chargers 2,5 p/st    Other: 8504 40 82     Rectifiers 2,5      Inverters: 8504 40 84      Having a power handling capacity not exceeding 7,5 kVA 2,5  8504 40 88      Having a power handling capacity exceeding 7,5 kVA 2,5  8504 40 90     Other 2,5  8504 50  Other inductors: 8504 50 20   Of a kind used with telecommunication apparatus and for power supplies for automatic data-processing machines and units thereof Free  8504 50 95   Other 2,8  8504 90  Parts:   Of transformers and inductors: 8504 90 05    Electronic assemblies of machines of subheading 8504 50 20 Free     Other: 8504 90 11     Ferrite cores 1,7  8504 90 18     Other 1,7    Of static converters: 8504 90 91    Electronic assemblies of machines of subheading 8504 40 30 Free  8504 90 99    Other 1,7  (36) the rows concerning CN codes 8505 90 to 8505 90 90 are replaced by the following: 8505 90  Other, including parts: 8505 90 20   Electromagnets; electromagnetic or permanent magnet chucks, clamps and similar holding devices 1,8 (70)  8505 90 50   Electromagnetic lifting heads 2,2  8505 90 90   Parts 1,8  (37) the row concerning CN code 8514 30 00 is replaced by the following: 8514 30 00  Other furnaces and ovens 2,2 (72) p/st (38) the row concerning CN code 8514 90 00 is replaced by the following: 8514 90 00  Parts 2,2 (75)  (39) the row concerning CN code 8515 19 00 is replaced by the following: 8515 19 00   Other 2,7 (78)  (40) the row concerning CN code 8515 90 00 is replaced by the following: 8515 90 00  Parts 2,7 (80)  (41) the row concerning CN code 8517 69 39 is replaced by the following: 8517 69 39     Other Free p/st (42) the rows concerning CN codes 8517 70 15 and 8517 70 19 are replaced by the following: 8517 70 15    Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles Free  8517 70 19    Other Free  (43) the rows concerning CN codes 8518 10 to 8518 90 00 are replaced by the following: 8518 10  Microphones and stands therefor: 8518 10 30   Microphones having a frequency range of 300 Hz to 3,4 kHz, of a diameter not exceeding 10 mm and a height not exceeding 3 mm, of a kind used for telecommunications Free  8518 10 95   Other 1,9   Loudspeakers, whether or not mounted in their enclosures: 8518 21 00   Single loudspeakers, mounted in their enclosures Free p/st 8518 22 00   Multiple loudspeakers, mounted in the same enclosure 3,4 p/st 8518 29   Other: 8518 29 30    Loudspeakers having a frequency range of 300 Hz to 3,4 kHz, of a diameter not exceeding 50 mm, of a kind used for telecommunications Free p/st 8518 29 95    Other 2,3 p/st 8518 30  Headphones and earphones, whether or not combined with a microphone, and sets consisting of a microphone and one or more loudspeakers: 8518 30 20   Line telephone handsets Free  8518 30 95   Other 1,5  8518 40  Audio-frequency electric amplifiers: 8518 40 30   Telephonic and measurement amplifiers 2,3  8518 40 80   Other 3,4 p/st 8518 50 00  Electric sound amplifier sets 1,5 p/st 8518 90 00  Parts 1,5  (44) the rows concerning CN codes 8519 81 to 8519 81 21 are replaced by the following: 8519 81   Using magnetic, optical or semiconductor media:    Sound reproducing apparatus (including cassette-players), not incorporating a sound recording device: 8519 81 11     Transcribing machines Free p/st     Other sound reproducing apparatus: 8519 81 15      Pocket-size cassette-players Free p/st      Other, cassette-type: 8519 81 21       With an analogue and digital reading system 6,8 p/st (45) the rows concerning CN codes 8519 81 25 to 8519 89 90 are replaced by the following: 8519 81 25       Other Free p/st      Other:       With laser reading system: 8519 81 31        Of a kind used in motor vehicles, of a type using discs of a diameter not exceeding 6,5 cm 6,8 p/st 8519 81 35        Other 7,1 p/st 8519 81 45       Other 3,4 p/st    Other apparatus: 8519 81 51     Dictating machines not capable of operating without an external source of power Free p/st     Other magnetic tape recorders incorporating sound reproducing apparatus:      Cassette-type:       With built-in amplifier and one or more built-in loudspeakers: 8519 81 55        Capable of operating without an external source of power Free p/st 8519 81 61        Other Free p/st 8519 81 65       Pocket-size recorders Free p/st 8519 81 75       Other Free p/st      Other: 8519 81 81       Using magnetic tapes on reels, allowing sound recording or reproduction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds Free p/st 8519 81 85       Other Free p/st 8519 81 95     Other 1,5 p/st 8519 89   Other:    Sound reproducing apparatus, not incorporating a sound recording device: 8519 89 11     Record-players, other than those of subheading 8519 20 Free p/st 8519 89 15     Transcribing machines Free p/st 8519 89 19     Other Free p/st 8519 89 90    Other Free p/st (46) the rows concerning CN codes 8521 10 to 8521 90 00 are replaced by the following: 8521 10  Magnetic tape-type: 8521 10 20   Using tape of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second Free p/st 8521 10 95   Other 6 p/st 8521 90 00  Other 12,2 p/st (47) the row concerning CN code 8522 90 49 is replaced by the following: 8522 90 49     Other 3  (48) the row concerning CN code 8522 90 80 is replaced by the following: 8522 90 80    Other 3 (90)  (49) the row concerning CN code 8523 21 00 is replaced by the following: 8523 21 00   Cards incorporating a magnetic stripe Free p/st (50) the rows concerning CN code 8523 29 39 and 8523 29 90 are replaced by the following: 8523 29 39      Other Free p/st 8523 29 90    Other Free  (51) the row concerning CN code 8523 49 31 is replaced by the following: 8523 49 31      Of a diameter not exceeding 6,5 cm Free p/st (52) the row concerning CN code 8523 49 39 is replaced by the following: 8523 49 39      Of a diameter exceeding 6,5 cm Free p/st (53) the rows concerning CN code 8523 49 51 and 8523 49 59 are replaced by the following: 8523 49 51       Digital versatile discs (DVD) Free p/st 8523 49 59       Other Free p/st (54) the row concerning CN code 8523 49 99 is replaced by the following: 8523 49 99     Other Free p/st (55) the row concerning CN code 8523 51 99 is replaced by the following: 8523 51 99     Other Free p/st (56) the row concerning CN code 8523 52 10 is replaced by the following: 8523 52 10    With two or more electronic integrated circuits Free p/st (57) the row concerning CN code 8523 59 99 is replaced by the following: 8523 59 99     Other Free p/st (58) the row concerning CN code 8523 80 99 is replaced by the following: 8523 80 99    Other Free  (59) the rows concerning CN codes 8525 50 00 to 8526 92 00 are replaced by the following: 8525 50 00  Transmission apparatus 2,7 p/st 8525 60 00  Transmission apparatus incorporating reception apparatus Free p/st 8525 80  Television cameras, digital cameras and video camera recorders:   Television cameras: 8525 80 11    With three or more camera tubes Free p/st 8525 80 19    Other 4,1 p/st 8525 80 30   Digital cameras Free p/st   Video camera recorders: 8525 80 91    Only able to record sound and images taken by the television camera 4,1 p/st 8525 80 99    Other 10,5 p/st 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus: 8526 10 00  Radar apparatus 2,8   Other: 8526 91   Radio navigational aid apparatus: 8526 91 20    Radio navigational receivers 2,8 p/st 8526 91 80    Other 2,8  8526 92 00   Radio remote control apparatus 2,8  (60) the rows concerning CN codes 8527 12 to 8527 13 91 are replaced by the following: 8527 12   Pocket-size radio cassette players: 8527 12 10    With an analogue and digital reading system Free p/st 8527 12 90    Other 7,5 p/st 8527 13   Other apparatus combined with sound recording or reproducing apparatus: 8527 13 10    With laser reading system 9 p/st    Other: 8527 13 91     Of the cassette-type with an analogue and digital reading system 10,5 p/st (61) the rows concerning CN codes 8527 13 99 to 8527 99 00 are replaced by the following: 8527 13 99     Other 7,5 p/st 8527 19 00   Other Free p/st  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles: 8527 21   Combined with sound recording or reproducing apparatus:    Capable of receiving and decoding digital radio data system signals: 8527 21 20     With laser reading system 12,3 p/st     Other: 8527 21 52      Of the cassette-type with an analogue and digital reading system 12,3 p/st 8527 21 59      Other 8,8 p/st    Other: 8527 21 70     With laser reading system 14 p/st     Other: 8527 21 92      Of the cassette-type with an analogue and digital reading system 14 p/st 8527 21 98      Other 10 p/st 8527 29 00   Other 10,5 p/st  Other: 8527 91   Combined with sound recording or reproducing apparatus:    Within the same housing one or more loudspeakers: 8527 91 11     Of the cassette-type with an analogue and digital reading system 10,5 p/st 8527 91 19     Other 7,5 p/st    Other: 8527 91 35     With laser reading system 9 p/st     Other: 8527 91 91      Of the cassette-type with an analogue and digital reading system Free p/st 8527 91 99      Other 7,5 p/st 8527 92   Not combined with sound recording or reproducing apparatus but combined with a clock: 8527 92 10    Alarm clock radios Free p/st 8527 92 90    Other 6,8 p/st 8527 99 00   Other 6,8 p/st (62) the rows concerning CN codes 8528 49 to 8528 49 80 are replaced by the following: 8528 49   Other: 8528 49 10    Monochrome 10,5 p/st 8528 49 80    Colour 10,5 p/st (63) the row concerning CN code 8528 71 19 is replaced by the following: 8528 71 19     Other 12,3 p/st (64) the row concerning CN code 8528 71 99 is replaced by the following: 8528 71 99     Other 12,3 p/st (65) the rows concerning CN codes 8529 10 to 8529 10 95 are replaced by the following: 8529 10  Aerials and aerial reflectors of all kinds; parts suitable for use therewith:   Aerials: 8529 10 11    Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 3,8     Outside aerials for radio or television broadcast receivers: 8529 10 31     For reception via satellite 2,7  8529 10 39     Other 2,7  8529 10 65    Inside aerials for radio or television broadcast receivers, including built-in types 3  8529 10 69    Other Free  8529 10 80   Aerial filters and separators 2,7  8529 10 95   Other Free  (66) the rows concerning CN codes 8529 90 to 8529 90 97 are replaced by the following: 8529 90  Other: 8529 90 20   Parts of apparatus of subheadings 8525 60 00 , 8525 80 30 , 8528 41 00 , 8528 51 00 and 8528 61 00 Free    Other: Free     Cabinets and cases: 8529 90 41     Of wood Free  8529 90 49     Of other materials Free  8529 90 65    Electronic assemblies 2,6     Other: 8529 90 92     For television cameras of subheadings 8525 80 11 and 8525 80 19 and apparatus of headings 8527 and 8528 4,4 (3)  8529 90 97     Other 2,6 (2) (3)  (67) the rows concerning CN codes 8531 80 to 8531 90 85 are replaced by the following: 8531 80  Other apparatus: 8531 80 20   Flat panel display devices Free  8531 80 95   Other Free (83)  8531 90  Parts: 8531 90 20   Of apparatus of subheadings 8531 20 and 8531 80 20 Free  8531 90 85   Other Free  (68) the rows concerning CN codes 8536 30 to 8536 30 90 are replaced by the following: 8536 30  Other apparatus for protecting electrical circuits: 8536 30 10   For a current not exceeding 16 A 1,7  8536 30 30   For a current exceeding 16 A but not exceeding 125 A 1,7  8536 30 90   For a current exceeding 125 A 1,7  (69) the rows concerning CN codes 8536 50 11 to 8536 50 80 are replaced by the following: 8536 50 11     Push-button switches 1,7  8536 50 15     Rotary switches 1,7  8536 50 19     Other 1,7  8536 50 80    Other 1,7  (70) the row concerning CN code 8536 90 01 is replaced by the following: 8536 90 01   Prefabricated elements for electrical circuits 1,7  (71) the row concerning CN code 8536 90 85 is replaced by the following: 8536 90 85   Other 1,7 (87)  (72) the rows concerning CN codes 8537 10 to 8537 10 99 are replaced by the following: 8537 10  For a voltage not exceeding 1 000 V: 8537 10 10   Numerical control panels with built-in automatic data-processing machine 2,1    Other: 8537 10 91    Programmable memory controllers 2,1  8537 10 99    Other 2,1 (88)  (73) the row concerning CN code 8538 10 00 is replaced by the following: 8538 10 00  Boards, panels, consoles, desks, cabinets and other bases for the goods of heading 8537 , not equipped with their apparatus 1,7  (74) the row concerning CN code 8539 39 00 is replaced by the following: 8539 39 00   Other 2,7 (89) p/st (75) the rows concerning CN codes 8543 20 00 to 8543 90 00 are replaced by the following: 8543 20 00  Signal generators 2,8  8543 30 00  Machines and apparatus for electroplating, electrolysis or electrophoresis 3,7 (100)  8543 70  Other machines and apparatus: 8543 70 10   Electrical machines with translation or dictionary functions Free  8543 70 30   Aerial amplifiers 3,7  8543 70 50   Sunbeds, sunlamps and similar suntanning equipment 3,7 p/st 8543 70 60   Electric fence energisers 3,7  8543 70 90   Other 3,7 (53) (88) (102) (103) (104) (105) (106) (107) (108)  8543 90 00  Parts Free  (76) the rows concerning CN codes 8548 90, 8548 90 20 and 8548 90 90 are replaced by the following: 8548 90  Other: 8548 90 20   Memories in multicombinational forms such as stack D-RAMs and modules Free  8548 90 90   Other 2,7 (110)  (77) the rows concerning CN codes 8802 60, 8802 60 10 and 8802 60 90 are replaced by the following: 8802 60  Spacecraft (including satellites) and suborbital and spacecraft launch vehicles: 8802 60 10   Spacecraft (including satellites) 4,2 (113) p/st 8802 60 90   Suborbital and spacecraft launch vehicles 4,2 p/st (78) the rows concerning CN codes 8803 90 to 8803 90 90 are replaced by the following: 8803 90  Other: 8803 90 10   Of kites 1,7  8803 90 20   Of spacecraft (including satellites) 1,7 (115)  8803 90 30   Of suborbital and spacecraft launch vehicles 1,7  8803 90 90   Other 2,7 (4)  (79) the rows concerning CN codes 8805 21 00 and 8805 29 00 are replaced by the following: 8805 21 00   Air combat simulators and parts thereof Free  8805 29 00   Other Free  (80) the row concerning CN code 9001 20 00 is replaced by the following: 9001 20 00  Sheets and plates of polarising material 2,2  (81) the row concerning CN code 9001 90 00 is replaced by the following: 9001 90 00  Other 2,4  (82) the rows concerning CN codes 9002 19 00, 9002 20 00 and 9002 90 00 are replaced by the following: 9002 19 00   Other 5 p/st 9002 20 00  Filters 5 p/st 9002 90 00  Other 5,9  (83) the rows concerning CN codes 9010 50 00 to 9010 90 00 are replaced by the following: 9010 50 00  Other apparatus and equipment for photographic (including cinematographic) laboratories; negatoscopes Free  9010 60 00  Projection screens 2  9010 90 00  Parts and accessories 2,7 (118)  (84) the row concerning CN code 9011 10 90 is replaced by the following: 9011 10 90   Other 5 p/st (85) the row concerning CN code 9011 80 00 is replaced by the following: 9011 80 00  Other microscopes 5 p/st (86) the row concerning CN code 9011 90 90 is replaced by the following: 9011 90 90   Other 5  (87) the row concerning CN code 9012 10 90 is replaced by the following: 9012 10 90   Other 2,8  (88) the row concerning CN code 9012 90 90 is replaced by the following: 9012 90 90   Other Free  (89) the rows concerning CN codes 9013 10 00 and 9013 20 00 are replaced by the following: 9013 10 00  Telescopic sights for fitting to arms; periscopes; telescopes designed to form parts of machines, appliances, instruments or apparatus of this chapter or Section XVI 4,7 (120)  9013 20 00  Lasers, other than laser diodes Free  (90) the rows concerning CN codes 9013 90 to 9013 90 90 are replaced by the following: 9013 90  Parts and accessories: 9013 90 10   For liquid crystal devices (LCD) Free  9013 90 90   Other Free (122)  (91) the rows concerning CN code 9014 10 00 is replaced by the following: 9014 10 00  Direction finding compasses 2  (92) the rows concerning CN codes 9014 20 to 9014 90 00 are replaced by the following: 9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses): 9014 20 20   Inertial navigation systems Free p/st 9014 20 80   Other Free  9014 80 00  Other instruments and appliances Free  9014 90 00  Parts and accessories Free  (93) the rows concerning CN codes 9015 10 to 9015 20 90 are replaced by the following: 9015 10  Rangefinders: 9015 10 10   Electronic 2,8  9015 10 90   Other Free  9015 20  Theodolites and tachymeters (tacheometers): 9015 20 10   Electronic 2,8  9015 20 90   Other Free  (94) the rows concerning CN codes 9015 40 to 9015 80 11 are replaced by the following: 9015 40  Photogrammetrical, surveying instruments and appliances: 9015 40 10   Electronic Free  9015 40 90   Other Free  9015 80  Other instruments and appliances:   Electronic: 9015 80 11    Meteorological, hydrological and geophysical instruments and apparatus Free  (95) the rows concerning CN codes 9015 80 19 to 9015 90 00 are replaced by the following: 9015 80 19    Other Free    Other: 9015 80 91    Instruments and appliances used in geodesy, topography, surveying or levelling; hydrographic instruments Free  9015 80 93    Meteorological, hydrological and geophysical instruments and apparatus Free  9015 80 99    Other Free  9015 90 00  Parts and accessories Free  (96) the rows concerning CN codes 9022 29 00 and 9022 30 00 are replaced by the following: 9022 29 00   For other uses Free p/st 9022 30 00  X-ray tubes Free p/st (97) the rows concerning CN codes 9022 90 00 to 9023 00 80 are replaced by the following: 9022 90 00  Other, including parts and accessories 2,1 (125)  9023 00 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses: 9023 00 10  Of a type used for teaching physics, chemistry or technical subjects Free  9023 00 80  Other Free  (98) the rows concerning CN codes 9024 10 to 9024 90 00 are replaced by the following: 9024 10  Machines and appliances for testing metals:   Electronic: 9024 10 11    Universal or for tensile tests Free  9024 10 13    For hardness tests Free  9024 10 19    Other Free  9024 10 90   Other Free  9024 80  Other machines and appliances:   Electronic: 9024 80 11    For testing textiles, paper or paperboard Free  9024 80 19    Other 2,4  9024 80 90   Other 1,6  9024 90 00  Parts and accessories Free  (99) the rows concerning CN codes 9025 19 20 and 9025 19 80 are replaced by the following: 9025 19 20    Electronic Free p/st 9025 19 80    Other 1,6 p/st (100) the rows concerning CN code 9025 90 00 is replaced by the following: 9025 90 00  Parts and accessories 2,4  (101) the rows concerning CN codes 9027 10 10 and 9027 10 90 are replaced by the following: 9027 10 10   Electronic 1,9 p/st 9027 10 90   Other 1,9 p/st (102) the rows concerning CN code 9027 80 05 is replaced by the following: 9027 80 05   Exposure meters 1,9  (103) the rows concerning CN codes 9027 90 10 to 9027 90 80 are replaced by the following: 9027 90 10   Microtomes 1,9 p/st   Parts and accessories: 9027 90 50    Of apparatus of subheadings 9027 20 to 9027 80 Free  9027 90 80    Of microtomes or of gas or smoke analysis apparatus 1,9  (104) the rows concerning CN codes 9028 30 to 9028 90 90 are replaced by the following: 9028 30  Electricity meters:   For alternating current: 9028 30 11    For single-phase 1,8 p/st 9028 30 19    For multiphase 1,8 p/st 9028 30 90   Other 1,8 p/st 9028 90  Parts and accessories: 9028 90 10   For electricity meters 1,6  9028 90 90   Other 1,6  (105) the rows concerning CN codes 9030 10 00 to 9030 33 99 are replaced by the following: 9030 10 00  Instruments and apparatus for measuring or detecting ionising radiation Free  9030 20  Oscilloscopes and oscillographs: 9030 20 10   Cathode ray Free  9030 20 30   Other, with a recording device Free    Other: 9030 20 91    Electronic Free  9030 20 99    Other Free   Other instruments and apparatus, for measuring or checking voltage, current, resistance or power: 9030 31 00   Multimeters, without a recording device 3,2  9030 32 00   Multimeters, with a recording device Free  9030 33   Other, without a recording device: 9030 33 10    Electronic 3,2     Other: 9030 33 91     Voltmeters 1,6  9030 33 99     Other 1,6 (127)  (106) the row concerning CN code 9030 89 90 is replaced by the following: 9030 89 90    Other 1,6  (107) the row concerning CN code 9030 90 85 is replaced by the following: 9030 90 85   Other Free  (108) the row concerning CN code 9031 10 00 is replaced by the following: 9031 10 00  Machines for balancing mechanical parts 2,1  (109) the rows concerning CN codes 9031 49 to 9031 49 90 are replaced by the following: 9031 49   Other: 9031 49 10    Profile projectors Free p/st 9031 49 90    Other Free  (110) the rows concerning CN codes 9031 80 to 9031 90 85 are replaced by the following: 9031 80  Other instruments, appliances and machines:   Electronic:    For measuring or checking geometrical quantities: 9031 80 32     For inspecting semiconductor wafers or devices or for inspecting photomasks or reticles used in manufacturing semiconductor devices Free  9031 80 34     Other Free  9031 80 38    Other Free    Other: 9031 80 91    For measuring or checking geometrical quantities Free  9031 80 98    Other Free  9031 90  Parts and accessories: 9031 90 20   For apparatus of subheading 9031 41 00 or for optical instruments and appliances for measuring surface particulate contamination on semiconductor wafers of subheading 9031 49 90 Free  9031 90 30   For apparatus of subheading 9031 80 32 Free  9031 90 85   Other Free  (111) the row concerning CN code 9032 20 00 is replaced by the following: 9032 20 00  Manostats 2,1 p/st (112) the row concerning CN code 9032 81 00 is replaced by the following: 9032 81 00   Hydraulic or pneumatic Free  (113) the row concerning CN code 9033 00 00 is replaced by the following: 9033 00 00 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chapter 90 3,7 (130)  (114) the row concerning CN code 9503 00 95 is replaced by the following: 9503 00 95    Of plastics 4,7 (133)  (1) Ink cartridges (without an integrated print head) for insertion into apparatus of subheadings 8443 31, 8443 32 or 8443 39, and incorporating mechanical or electrical components: Free (3) Ink cartridges (without an integrated print head) for insertion into apparatus of subheadings 8443 31, 8443 32 or 8443 39, and incorporating mechanical or electrical components Free (5) Solid ink in engineered shapes for insertion into apparatus of subheadings 8443 31, 8443 32 or 8443 39: Free (7) Optically clear free-film adhesives and optically clear curable liquid adhesives of a kind used solely or principally for the manufacture of flat panel displays or touch-sensitive screen panels: 4,9 % (8) Thermoplastic or electrostatic toner cartridges (without moving parts) for insertion into apparatus of HS subheadings 844331, 844332 or 844339: Free. (9) Thermoplastic liquid crystal aromatic polyester copolymers: 4,9 (11) Self-adhesive circular polishing pads of a kind used for the manufacture of semiconductor wafers: Free (13) Boxes, cases, crates and similar articles, of plastic, specially shaped or fitted for the conveyance or packing of semiconductor wafers, masks, or reticles: Free (15) Self-adhesive circular polishing pads of a kind used for the manufacture of semiconductor wafers: Free (17) Of a kind used solely or principally for the manufacture of semiconductors or of flat panel displays: Free (18) Fans of a kind used solely or principally for cooling microprocessors, telecommunication apparatus, automatic data processing machines or units of automatic data processing machines: Free (19) Heat exchange units made of fluoropolymers and with inlet and outlet tube bores with inside diameters measuring 3 cm or less: Free (21) Roll laminators of a kind used solely or principally for the manufacture of printed circuit substrates or printed circuits: Free (23) Made of fluoropolymers and with filter or purifier membrane thickness not exceeding 140 microns: Free (25) With stainless steel housing, and with inlet and outlet tube bores with inside diameters not exceeding 1,3 cm: Free (29) Parts of the following machinery and apparatus:  of liquid filtering or purifying machinery and apparatus made of fluoropolymers and with filter or purifier membrane thickness not exceeding 140 microns: Free  of filtering or purifying machinery and apparatus for gases, with stainless steel housing, and with inlet and outlet tube bores with inside diameters not exceeding 1,3 cm: Free (31) Using electronic means for gauging weights: Free (33) Using electronic means for gauging weight: Free (35) Using electronic means for gauging weight: Free (40) Using electronic means for gauging weight, excluding machines for weighing motor vehicles: Free (43) Using electronic means for gauging weight: Free (45) Parts of weighing machinery using electronic means for gauging weight, excluding parts of machines for weighing motor vehicles: Free (47) Mechanical appliances for projecting, dispersing, or spraying of a kind used solely or principally for the manufacture of printed circuits or printed circuit assemblies: Free (50) Parts of mechanical appliances for projecting, dispersing, or spraying of a kind used solely or principally for the manufacture of printed circuits or printed circuit assemblies: Free (1) (E0013) (Entry under this subheading is subject to the conditions laid down in the relevant provisions of the European Union (see Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (OJ L 269, 10.10.2013, p. 1) (51) Machine tools operated by laser or other light or photon beam processes of a kind used solely or principally for the manufacture of printed circuits, printed circuit assemblies, parts of heading 8517, or parts of automatic data processing machines: Free (54) Parts and accessories of machine tools operated by laser or other light or photon beam processes of a kind used solely or principally for the manufacture of printed circuits, printed circuit assemblies, parts of heading 8517, or parts of automatic data processing machines; Parts and accessories of machines of subheadings 8456 20, 8456 30, 8457 10, 8458 91, 8459 21 00, 8459 61 or 8461 50 of a kind used solely or principally for the manufacture of printed circuits, printed circuit assemblies, parts of heading 8517, or parts of automatic data processing machines: Free (140) Parts of machines of subheading 8475 21 00: Free (57) Money-changing machines: Free (59) Parts of money-changing machines: Free (61) Automated electronic component placement machines of a kind used solely or principally for the manufacture of printed circuit assemblies: Free (63) Parts of automated electronic component placement machines of a kind used solely or principally for the manufacture of printed circuit assemblies: Free (70) Electromagnets of a kind used solely or principally for magnetic resonance imaging apparatus other than electromagnets of heading 9018: Free (72) Of a kind used solely or principally for the manufacture of printed circuits or printed circuit assemblies: 1,7 % (75) Of other furnaces and ovens of a kind used solely or principally for the manufacture of printed circuits or printed circuit assemblies: 1,7 % (78) Wave soldering machines of a kind used solely or principally for the manufacture of printed circuit assemblies: 2 % (80) Of wave soldering machines of a kind used solely or principally for the manufacture of printed circuit assemblies: Free (90) Light-Emitting Diode (LED) backlights modules, which are lighting sources that consist of one or more LEDs, and one or more connectors and are mounted on a printed circuit or other similar substrate, and other passive components, whether or not combined with optical components or protective diodes, and used as backlights illumination for liquid crystal displays (LCDs): Free (2) (145a) Organic light emitting diode modules and organic light emitting diode panels for the apparatus of subheadings 8528 72 or 8528 73: 3 % (3) (145b) Light-Emitting Diode (LED) backlights modules, which are lighting sources that consist of one or more LEDs, and one or more connectors and are mounted on a printed circuit or other similar substrate, and other passive components, whether or not combined with optical components or protective diodes, and used as backlights illumination for liquid crystal displays (LCDs): Free (83) Bells, buzzers, door chimes and similar: 2,2 % (87) Battery clamp of a kind used for motor vehicles of heading 8702, 8703, 8704, or 8711: 2,3 % (88) Touch-Sensitive Data Input Devices (so-called touch screens) without display capabilities, for incorporation into apparatus having a display, which function by detecting the presence and location of a touch within the display area: Free (89) Cold-cathode fluorescent lamps (CCFLs) for backlighting of flat panel displays: 2 % (53) Plasma cleaner machines that remove organic contaminants from electron microscopy specimens and specimen holders: 2,8 % (88) Touch-Sensitive Data Input Devices (so-called touch screens) without display capabilities, for incorporation into apparatus having a display, which function by detecting the presence and location of a touch within the display area: Free (100) Electroplating and electrolysis machines of a kind used solely or principally for the manufacture of printed circuits: Free (102) Articles specifically designed for connection to telegraphic or telephonic apparatus or instruments or to telegraphic or telephonic networks: 2,8 % (103) Microwave amplifiers: 2,8 % (104) Cordless infrared remote control devices for video game consoles: 2,8 % (105) Digital flight-data recorders:2,8 % (106) Portable battery operated electronic reader for recording and reproducing text, still image or audio file: 2,8 % (107) Digital signal processing apparatus capable of connecting to a wired or wireless network for the mixing of sound: 2,8 % (108) Portable interactive electronic education devices primarily designed for children: Free (110) Light-Emitting Diode (LED) backlights modules, which are lighting sources that consist of one or more LEDs, and one or more connectors and are mounted on a printed circuit or other similar substrate, and other passive components, whether or not combined with optical components or protective diodes, and used as backlights illumination for liquid crystal displays (LCDs): Free (113) Telecommunication satellites: 3,2 % (115) Of telecommunication satellites: Free (4) (E0166) Duty temporarily suspended, on an autonomous basis, in respect of goods intended to be fitted in heavier-than-air aircraft imported duty-free or built within the European Union. This suspension is subject to compliance with the formalities and conditions laid down in the relevant provisions of the European Union (see Article 254 of Regulation (EU) No 952/2013 of the European Parliament and of the Council (OJ L 269, 10.10.2013, p. 1)). (118) Of apparatus and equipment of subheadings 9010 50 00 or 9010 60 00: Free (120) Telescopes designed to form parts of machines, appliances, instruments or apparatus of this Chapter or Section XVI: 3,5 % (122) For telescopic sights for fitting to arms or for periscopes: 4,7 % (125) Parts and accessories of apparatus based on the use of X-rays: Free (127) Resistance measuring instruments: 2,1 % (130) Light-Emitting Diode (LED) backlights modules, which are lighting sources that consist of one or more LEDs, and one or more connectors and are mounted on a printed circuit or other similar substrate, and other passive components, whether or not combined with optical components or protective diodes, and used as backlights illumination for liquid crystal displays (LCDs): Free (133) Portable interactive electronic education devices primarily designed for children: Free